Citation Nr: 1443256	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-28 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to June 1978.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in Atlanta, Georgia.

The Veteran was scheduled for a hearing before the Board in April 2012, but the Veteran failed to appear for the hearing without explanation.  In addition, he has not requested that the hearing be rescheduled.

When this claim was before the Board in August 2012, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


FINDING OF FACT

Hepatitis C was not present in service and is not etiologically related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letter sent in September 2008, prior to the March 2009 rating decision on appeal.

The record also reflects that the Veteran's service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Moreover, VA has obtained adequate VA medical opinions addressing the etiology of the Veteran's hepatitis C.  The Board notes that the most recent medial opinions are based upon a review of the Veteran's pertinent history and are properly supported.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, for service connection to be granted for hepatitis C, the evidence must show that hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show that there is a relationship between the claimed in-service injury and the veteran's hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes, or razor blades.  See VBA training letter TL 01-02 April 17, 2001.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that include the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be  accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks entitlement to service connection for hepatitis C, which he contends developed as a result of an in-service tattoo and in-service air gun immunizations. 

The Veteran's July 1977 enlistment examination did not note any tattoos, but an April 1978 examination disclosed a right arm tattoo of a semi-nude woman.  STRs also indicate the Veteran received multiple inoculations in August 1977.  The Veteran's STRs are negative for evidence of hepatitis C.

VA Medical Center treatment records dated from February 2007 to June 2010 show the Veteran was diagnosed and treated for hepatitis C.  In a March 2007 VA treatment note, the Veteran's medical history was noted to include risk factors of:  a 1980s blood transfusion during facial reconstruction surgery following a motor vehicle accident; intranasal cocaine use over ten years ago; heavy alcohol consumption for more than 20 years; and a tattoo from over 20 years ago.

In a September 2008 statement, the Veteran's mother reported that the Veteran did not have a tattoo before entering military service but had one on his right arm after separation.  She recalled discussing inoculation gun shots that reused the same needles for everyone and did not recall the Veteran ever receiving a blood transfusion.  The Veteran also reported that he was given shots from a gun in Panama and that he got a tattoo while on weekend leave.

In April 2009, Dr. R.S. opined that alcohol use or abuse does not cause or induce hepatitis C and that air gun immunizations could be a possible hepatitis C exposure risk if they were performed serially on multiple individuals.

In a January 2011 VA examination, the Veteran reported a history of hepatitis C since 1977.  The examiner opined that hepatitis C was less likely than not related to service because there were no records to indicate any disease upon completion of military service, a 1980s blood transfusion was his biggest risk factor for disease transmission, and a history of alcoholism and cocaine use likely aggravated the condition or increased the risk of his active hepatitis C state.  The examiner also commented that a tattoo was noted at discharge but was not noted at enlistment.

In an August 2011, the RO obtained another medical opinion addressing the etiology of the Veteran's hepatitis C.  The physician reviewed the Veteran's pertinent history.  He stated that hepatitis C was primarily spread by intravenous contact with the blood of an infected person and that medical records indicated a history of a blood transfusion post-military service, which was the biggest risk factor for disease transmission.  The examiner noted the statements by Dr. R.S. and concurred with the January 2011 VA examiner's opinion that hepatitis C was less likely than not related to military service.

In October 2011, the Veteran stated that he spoke to his mother and concluded that he never received a blood transfusion.  He disagreed with the January 2011 VA examiner who reported he had hepatitis C since 1977, noting that his weight loss coincided with Pegasus treatment, and stated that he never used cocaine.

In an August 2012 Board remand, the originating agency was directed to undertake development to obtain records pertaining to the Veteran's facial reconstruction surgery in the 1980s.  The Veteran returned a VA Form 21-4142, Authorization and Consent to Release Information, for West Paces Ferry Hospital.  In January 2013, the Veteran was notified that records from West Paces Ferry Hospital could not be obtained because the facility was demolished in 1999.  In January 2013, Emory Hospital, which owned West Paces Ferry Hospital, indicated that there were no archived records for West Paces Ferry Hospital and they did not have any records for the Veteran.  The Veteran's mother indicated that the Veteran was hospitalized at West Paces Ferry Hospital in 1974, at the age of 16, and did not receive a blood transfusion.  VA advised the Veteran that Emory Hospital owned the facility, but that they also did not have records for the Veteran.  The Veteran indicated that the claim could continue to be adjudicated without the records.  

After careful review of the evidence of record, the Board finds that the preponderance of the evidence is against service connection for hepatitis C. Hepatitis C is not shown in service and is not noted until a diagnosis in 2007, about 30 years after service discharge.  Moreover, the Board finds that the VA medical opinions against the claim to be more probative than the evidence supporting the claim.

The Board assigns lesser probative value to the April 2009 private opinion because it is not supported by a complete rationale or based upon a review of the Veteran's complete medical history.  In particular, the Board notes that the private opinion includes no mention of the Veteran's history of cocaine use or pre-1992 blood transfusion.  In contrast, the VA opinions address the Veteran's complete medical history and are well-supported and consistent with the factual background.

The Board acknowledges the Veteran's contentions that his hepatitis C was caused or aggravated by in-service inoculations and a tattoo and that he did not recall having a blood transfusion.  Nevertheless, whether the Veteran's hepatitis C infection or risk factors were incurred in service is a medical question that the Veteran, as a lay person, is not competent to answer.  Moreover, the Board finds that the Veteran is not credible because he is an inconsistent historian.  The Veteran has given an inconsistent history of drug use and whether a facial reconstruction surgery resulted in a blood transfusion prior to 1992.  The histories provided by the Veteran and his mother following the filing of the Veteran's claim for service connection for hepatitis C conflict with histories provided by the Veteran for clinical purposes prior to the filing of his claim.  In the Board's opinion the histories provided for clinical purposes are clearly more probative than those provided for compensation purposes.

Accordingly, the Board must conclude that service connection is not warranted for hepatitis C.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


